Citation Nr: 9934260	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Salvador Medina de la Cruz


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1980.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Chronic undifferentiated schizophrenia unequivocally 
existed prior to service.

2.  Approximately five months following service entrance in 
May 1979, the veteran was hospitalized for treatment of an 
acute exacerbation of a pre-existing psychosis.

3.  There was no increase in the severity of the pre-existing 
psychotic disorder during active service.

4.  The Board has previously denied service connection for an 
acquired psychiatric disorder in several decision, the most 
recent in August 1995.

5.  Since the Board's August 1995 decision, new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for an acquired psychiatric disorder has 
not been submitted.


CONCLUSIONS OF LAW

1.  A psychosis clearly and unmistakably existed prior to 
service, was not aggravated by service, and the presumption 
of soundness is rebutted.  38 U.S.C.A. §§ 1111, 1131, 1153 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  The decision of the Board in August 1995 is final.  
38 U.S.C.A. § 7104 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 20.1105 (1999). 

3.  The evidence submitted since the August 1995 Board 
decision is not new and material and does not serve to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence which has not previously been submitted to 
agency decision makers and which bears directly and 
substantially upon the specific matter under consideration.  
It must not be cumulative or redundant.  It must also be 
significant enough, by itself, or in conjunction with 
evidence previously submitted, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  It must first be determined if there is new and 
material evidence to reopen a claim. 

The Board initially denied service connection for a psychosis 
on the basis of aggravation in May 1983.  The evidence then 
of record included the service medical records, clinical 
records associated with the preservice hospitalization for 
treatment of chronic undifferentiated schizophrenia during 
February and March 1978, private treatment records dated in 
April 1978, VA hospital records pertaining to hospitalization 
during February and March 1980 and July 1980, a report of a 
VA psychiatric examination conducted in June 1981, the 
veteran's hearing testimony dated in January 1982 and a July 
1974 psychological evaluation received in 1982.

These records reflected preservice hospitalization for and 
diagnosis of a psychosis with evidence of an inservice acute 
exacerbation with no discernible causation.  The veteran was 
hospitalized during February and March 1978 for treatment of 
chronic undifferentiated schizophrenia.  In April 1978, he 
was transferred to another treatment facility where he was 
found to be still hallucinating.

The service medical records indicate that the veteran was 
hospitalized in October 1979 after being found running nude 
outside his quarters which he explained as an interaction 
with God.  During hospitalization which continued until 
service separation in February 1980, the veteran reported two 
preservice hospitalizations, that his father was currently 
being treated with Thorazine for emotional problems, and that 
a sister had been treated for a psychiatric disorder.  
Subsequent to service separation, numerous hospital and 
clinical records continued confirmation of the diagnosis of 
chronic schizophrenia.

The veteran's testimony offered at the time of a hearing on 
appeal in January 1982 was to the effect that his preservice 
mental disorder was aggravated during basic training by ill 
treatment which included being pushed, being fought with and 
being refused permission to seek treatment for a swollen 
ankle.

The Board, in its May 1983 decision, denied service 
connection for a psychosis on the basis that the disability 
preexisted service and was not aggravated during service.  
The Board found that the presumption of soundness upon 
service entrance was rebutted.  The claim was again denied 
based on the lack of new and material evidence to reopen in 
Board decisions of March 1986, April 1988, and March 1991.

The claim was once more before the Board in August 1995 when 
the veteran attempted to reopen.  Subsequent to the Board's 
May 1983 decision, additional clinical records were submitted 
which showed numerous periods of VA hospitalization during 
the early 1980's, a private psychiatric diagnosis of chronic 
undifferentiated schizophrenia with exacerbation offered at 
the time of an evaluation in April 1985, hearing testimony 
dated in 1987 and 1990, clinical records pertaining to a 
period of VA hospitalization in 1988 at which time the 
veteran's diagnosis was changed to a bipolar disorder, manic, 
additional clinical records associated with VA 
hospitalization in 1988 and 1989, hearing testimony from the 
veteran's mother in 1990, clinical records associated with VA 
hospitalization in 1990 and 1991, clinical records associated 
with VA hospitalizations during 1991, 1992 and 1993, and the 
testimony of a private physician, Dr. L. Escabi-Perez, on a 
hearing on appeal in March 1992.  The Board found, in its 
August 1995 decision that the evidence presented was either 
duplicative of evidence previously submitted, or not 
material.

Evidence presented subsequent to the August 1995 Board 
decision consists of a copy of one page of the veteran's DA 
Form 20 showing that he was listed as a patient at mental 
hygiene clinic of the Dwight D. Eisenhower Army Medical 
Center, Ft. Gordon, Georgia from November 1, 1979 to February 
23, 1980; VA hospital summaries pertaining to 
hospitalizations from January 2 to 31, 1992, July 11, 1995 to 
August 1, 1995; VA treatment records from February 1980 to 
November 1986 detailing both outpatient treatment and 
numerous hospitalizations; VA outpatient treatment records 
from September and October 1992, from October and November 
1995, and from July and September 1997; and records from the 
Bayamon Department of Health regarding an emergency room 
admission of the veteran in August 1992.

The VA and private medical treatment records dated prior to 
July 1995 are essentially duplicative of material formerly 
presented and are therefore not new.  The merely show post 
service treatment for his psychiatric disorder; as was shown 
by less detailed records of such treatment presented during 
prior appeals.  Records of VA treatment subsequent to July 
1995 are new, however, they too merely show post service 
treatment for his psychiatric disorder, with no opinion or 
evidence which indicates his disorder was aggravated by 
service.  This evidence 
is also duplicative of evidence previously submitted.

None of the evidence presented subsequent to the August 1995 
Board decision serves to show service aggravation of a 
preexisting psychosis.  In that sense the evidence is 
cumulative.  Additionally, the veteran's statements are also 
similar to statements made by him over the years.  The Board 
has carefully considered the evidence presented and has found 
a complete lack of corroborating clinical evidence to 
substantiate the veteran's allegations that his preexisting 
psychosis worsened during service.  The veteran's view that 
incidents during service worsened a preexisting psychosis is 
not competent.  While he is competent to report incidents 
which happened in service, he is not competent to make a 
conclusion as to medical causation.

There has been no evidence recently submitted which is other 
than cumulative.  The evidence submitted in an attempt to 
reopen is neither new nor material and is not relevant or 
probative to the issue at hand.  As no new and material 
evidence has been submitted, the Board finds that there is no 
basis to reopen a claim for service connection for a 
psychosis.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

